Citation Nr: 1745943	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a thoracolumbar spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to January 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  An August 1991 Board decision denied the claim of entitlement to service connection for a low back disability; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the August 1991 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran has scoliosis of the spine, with a right concave, which existed prior to his entrance into active duty.

4.  A thoracolumbar spine disability was not noted on entrance into active duty in April 1954.

5.  Chronic thoracolumbar spine disability manifestations have been present since service.

6.  The evidence does not clearly and unmistakably establish that the Veteran's current thoracolumbar spine disability underwent no permanent increase in severity as a result of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  Thoracolumbar spine disability was incurred in active service.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board denied service connection for a low back disability in an August 1991 decision, based on a determination that the Veteran's disability preexisted service, and was not aggravated therein.  At that time, the Board specifically found the Veteran's lower back symptoms experienced in service "apparently resolved" prior to separation.  

The evidence received after the Board's August 1991 decision includes additional statements from the Veteran, outpatient treatment records from the Houston VAMC, private treatment records, and the report of a July 2013 VA examination.  During his October 2016 Board hearing, the Veteran reported that his manifestations of lower back pain and spasms began in service, and have continuously existed since that time.  This statement directly contradicts the Board's August 1991 finding that the Veteran's in-service manifestations resolved prior to separation.  For purposes of determining whether this case should be reopened, the Board has initially presumed the Veteran's reports to be credible.  This report tends to raise the possibility of substantiating the Veteran's claim, as his report of ongoing lower back manifestations helps to establish a previously missing element of his claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.  

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a thoracolumbar spine disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for a thoracolumbar spine disability because it was aggravated while he was serving on active duty. 

In the above noted August 1991 decision, the Board found the presumption of soundness applied in this case, as no back problems were noted when the Veteran was enrolled into service.  However, the Board previously found clear and unmistakable evidence establishing the Veteran's scoliosis pre-existed service.  In a medical examination request dated in June 2013, the RO also determined the Veteran's thoracolumbar spine disability clearly and unmistakably existed prior to service.  

The Veteran's subsequent STRs show he was treated for symptoms of low back pain on several occasions in service.  More specifically, the evidence indicates the Veteran was treated for low back pain from April through August 1954.  During his Board hearing, the Veteran also stated he continued to receive lower back treatment while he was in Korea, but that records of these treatments were not maintained.  Additionally, as noted above, during his October 2016 Board hearing the Veteran also reported that his symptoms of lower back pain and back spasms have persisted continuously since his initial injury in service.  

In July 2013 the Veteran underwent a VA examination at the Houston VAMC.  At that time, the examiner diagnosed the Veteran with lumbar spine degenerative disc disease (DDD).  He also found the Veteran's painful motion was attributed to his DDD.  Nonetheless, the examiner then found the Veteran's current DDD was less likely than not related to his in-service injury.  In support of this conclusion, the examiner indicated the Veteran's current degeneration is typical for his age.  The examiner wholly failed to explain how or why he rendered this decision.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

In this case, the Veteran has reported that he experienced lumbar pain and spasms following his back injury in service, which has persisted ever since.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing back pain and spasms to be at least as probative as the above-noted VA examiner's findings, as the Veteran is truly the only person capable of such observation.  

In part, this appeal turns on whether there is a nexus between the Veteran's current DDD and his in-service back manifestations.  The Veteran has competently and credibly reported that he initially experienced pain and spasms since service.  Further, the June 2014 VA examiner diagnosed the Veteran with DDD, and indicated his current back pain is related to his current thoracolumbar spine disability.  Accordingly, a nexus to service is established.  In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's current thoracolumbar spine manifestations and his in-service back manifestations is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his DDD.

Since the Board has found the evidence establishes a relationship between the Veteran's current disability and his back manifestations in service, the Board must now address the second question.  That is, whether the evidence establishes the Veteran's pre-service disability clearly and unmistakably was not aggravated during service.  

In this case, the evidence indicates the Veteran had scoliosis prior to service, but was not noted to have any impairments resulting from that condition at the time he enrolled into active duty.  As noted above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  In order to rebut this presumption, VA must establish by clear and unmistakable evidence: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  

During the July 2013 VA examination, the examiner found the Veteran's current DDD is manifested by painful motion.  The Veteran has indicated he has experienced this manifestation since his time in service; although the evidence indicates he experienced some back pain prior to service, it was not a chronic ongoing symptom, but rather intermittent.  Indeed, no back pain was noted at the time the Veteran enrolled into active duty.  Further, although the July 2013 VA examiner was asked whether the evidence clearly and unmistakable indicated the Veteran's disability was not aggravated by service, he neither made this conclusion, nor pointed to any evidence to support such a conclusion.  Based on the evidence showing the Veteran was noted to be in sound condition on entrance into active duty, was thereafter treated for lower back pain, and has experienced chronic back pain since that time, the Board must conclude that the evidence does not clearly and unmistakably establish that the thoracolumbar spine disability was not aggravated by service.  Accordingly, the presumption of soundness has not been rebutted, and service connection is warranted for the Veteran's thoracolumbar spine disability.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a thoracolumbar spine disability is granted.

Service connection for thoracolumbar spine disability, currently diagnosed as degenerative disc disease, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


